Citation Nr: 0534800	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-28 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for arthritis of the right 
hip and both knees.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1946 to April 1949.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from November 2002 and 
July 2004 rating decisions of the Manila Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The November 
2002 decision denied service connection for arthritis of the 
right hip and both knees and the July 2004 decision denied 
service connection for hearing loss and tinnitus.  In July 
2004, the veteran had a local hearing at the RO on his 
arthritis claim.  In his November 2004 Form 9, he requested a 
Travel Board hearing on his claims regarding hearing loss and 
tinnitus.  In January 2005 correspondence, he withdrew this 
request.   


FINDINGS OF FACT

1.  Arthritis of the knees and right hip was not manifested 
in service or in the first postservice year, and is not shown 
to be related to service.  

2.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss (SNHL) was 
not manifested in the first postservice year, and any current 
hearing loss disability is not shown to be related to event, 
injury, or disease in service.  

3.  It is not shown that the veteran currently suffers from 
tinnitus.  


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the right hip and 
both knees is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 
1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

3.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2002 
letter (prior to the rating appealed) from the RO explained 
what the evidence had to show to substantiate his claims 
seeking service connection for arthritis of the right hip and 
knees.  A September 2003 letter explained what the evidence 
had to show to substantiate his claims regarding hearing loss 
and tinnitus.  A December 2003 letter pertaining to the 
arthritis claim also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  An October 2004 statement of the case (SOC) provided 
a similar advisement pertaining to the hearing loss and 
tinnitus claims by providing the text of the regulations 
pertaining to VA's and the veteran's responsibilities in 
claims development.  This SOC also provided the text of the 
regulatory provision advising the veteran to submit any 
evidence in his possession pertaining to his claim.  An 
earlier September 2003 SOC pertaining to the arthritis claim 
also provided the veteran with this latter provision.  Both 
SOCs provided the text of other applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant has had ample opportunity to respond 
to the notice letters and the SOCs and to supplement the 
record after full notice was given.  He is not prejudiced by 
any notice timing deficiency that may have occurred along the 
way, and no further notice is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  In the October 2002 letter, 
the RO informed the veteran that the National Personnel 
Records Center (NPRC) had indicated that it appeared that his 
service medical records (SMRs) had been lost in a 1973 fire.  
As a result, VA was under a heightened duty to assist the 
veteran in obtaining evidence of his claimed injuries in 
service.   The RO fulfilled this duty by informing the 
veteran that there could be alternate records that could 
support his claim and instructing him to identify any 
treatment he received during service for conditions he 
believed caused or contributed to his disabilities by fully 
completing Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  The veteran did not complete this 
form or otherwise identify with sufficient specificity 
medical treatment he received during service; and the RO was 
not able to undertake further development.       
The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claims.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  Here, the evidence does not establish that the 
veteran suffered knee, hip or ear injuries in service or that 
any injury or disease in service may be associated with 
current knee, hip or ear   disability.  Consequently, an 
examination is not necessary.   

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Factual Background

As noted above, the veteran's service medical records are 
unavailable, and were apparently destroyed by a 1973 fire at 
the National Personnel Records Center in St. Louis.  

The earliest postservice medical evidence of record 
pertaining to the matters at hand consists of September 1994 
records from St. Vincent Medical Center which show that the 
veteran underwent left tympanoplasty for chronic otitis 
media.  He was having difficulty hearing in all settings.

A December 1998 letter from a private physician, Dr. G., 
indicates that the physician had been regularly treating the 
veteran for arthritis since July 1998.  

June 2000 progress notes from the House Ear Clinic show 
hearing problems and a persistent perforation in the right 
ear, and that right tympanoplasty was planned.  
August 2000 records from St. Vincent Medical Center appear to 
show that the veteran underwent right tympanoplasty.

A July 2001 certification from Mission Medical Clinic 
indicates that the veteran had been treated there for severe 
arthritis since July 2001.  

A May 2002 certification from Batanes General Hospital shows 
that the veteran was treated for arthritis in November 1971 
and September 1972 and otitis extrema in July 1985, April 
1986, and August 1986.

April 2003 records from Encino Tarzana Regional Medical 
Center show that the veteran underwent total right knee 
replacement for osteoarthritis, and that his past surgical 
history included bilateral ear surgery to improve hearing 
loss.     

A July 2003 private physician's certificate shows that the 
veteran had been under the care of Dr. C for severe 
osteoarthritis since February 2003.  

September 2003 records from Encino Tarzana Regional Medical 
Center shows that the veteran underwent a left total knee 
replacement for degenerative joint disease.    

In his October 2003 Form 9, the veteran indicated that while 
in service, he was charged with loading equipment and cargo, 
which caused his knees and legs to give him problems (and for 
which he received treatment in service that was documented in 
his service medical records).  He requested a VA examination, 
given the loss of his service medical records.  

In a December 2003 statement, the veteran indicated that he 
first began to experience problems with both knees, his low 
back and his right hip while on active duty in Guam and was 
treated at a clinic there.  However, he was not able to 
receive hospital treatment until he was discharged from the 
military.  

In a May 2004 statement the veteran indicated that after one 
month straight of practicing firing and targeting in service 
he felt pain in his ear.  The ear became swollen and red and 
he was given permission to go to sick call where his injury 
was treated with ice.  After his discharge from service he 
continued to feel pain and swelling and for years he could 
hear sounds but could not understand what people were saying.  

At his July 2004 hearing at the RO, the veteran reiterated 
that his knee and hip problems were caused by his loading and 
unloading work in service and his ear problems were caused by 
his firing and targeting drills in service.  

In an August 2004 statement, the veteran indicated that his 
duty in the quartermaster corps exposed him to heavy 
equipment and other high frequency noises.  

An August 2004 affidavit from the veteran's younger brother 
indicates that the veteran had to carry heavy loads as a 
supply officer in service and this caused   extreme pain in 
his back, pelvic area and knees.  When he came home after 
service he was only able to move with a slow limp.  He also 
was experiencing hearing difficulty, and received treatment 
from a local "medicinal man." 

On his September 2004 Form 9, the veteran indicated that over 
the years he treated his conditions with over-the-counter 
drugs, and in the early years upon return home from service 
he received the type of treatment customary in the 
Philippines.   

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for certain chronic 
diseases (here arthritis and SNHL (as an organic disease of 
the nervous system) may be established on a presumptive basis 
if such diseases were manifested to a compensable degree 
within a specified period of time (one year for arthritis and 
SNHL) following the veteran's discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 
To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Arthritis of the knees and hip

The record establishes that the veteran has a current 
disability involving arthritis as he is under a doctor's care 
for arthritis (and underwent bilateral total knee 
replacement).  However, there is no medical evidence of 
record demonstrating that arthritis of the right hip and 
knees was manifested in service or in the first postservice 
year (so as to trigger the application of the presumptive 
provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309), or that there is a nexus between any injury or event 
in service and the veteran's current arthritis.   While the 
veteran alleges that his current arthritis is related to 
service, as a layperson, his allegations are not competent 
evidence of a medical diagnosis or nexus.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran asserts that he should be afforded a VA 
examination to help determine service connection, given that 
his service medical records were either lost or destroyed.  
However, as mentioned above, a VA examination is not 
warranted in this case as there is no documentation of injury 
in service or of a nexus between service and current 
arthritis.  In that regard, it is noteworthy that the 
earliest treatment for arthritis shown by the medical 
evidence is in 1971, some 22 years after service.  Such a 
prolonged time interval between service separation and the 
earliest documentation of the current disability is of itself 
a factor weighing against a finding of service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally such interval, along with the absence of any 
documented event, injury, or disease in service, would give a 
VA examiner no medical basis to conclude that any current 
arthritis is related to service.  Consequently, a VA 
examination would serve no useful purpose.  

Given that there is no competent evidence of injury in 
service or a nexus between service and current arthritis, the 
preponderance of the evidence is against this claim and it 
must be denied.  

Hearing Loss

The record shows that the veteran has had hearing problems 
and that he has undergone bilateral tympanoplasty.  However, 
there is no medical evidence of record that documents hearing 
loss (or ear injury) in service or that establishes a nexus 
between any noise trauma in service and any current hearing 
loss disability.  As a layperson the veteran is not competent 
to provide an opinion concerning medical diagnosis or nexus.  
See Espiritu supra.  The earliest treatment for ear 
disability noted in the record is in 1985, some 36 years 
after service.  As above, such a prolonged time interval 
between service and the earliest documentation of the current 
disability weighs against a finding of service connection.  
See Maxson, supra. 

Given that there is no competent evidence of injury in 
service or a nexus between service and any current hearing 
problems or other ear disability, the preponderance of the 
evidence is against this claim and it must be denied.  

Tinnitus

The record contains no medical evidence that the veteran 
currently suffers from tinnitus.  In the absence of evidence 
of current disability, there is no valid claim of service 
connection (See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran may believe that he has tinnitus, 
as a layperson he is not competent to make this medical 
diagnosis.  See Epiritu, supra.  Without competent evidence 
of current disability, the preponderance of the evidence is 
against this claim and it must be denied.  

ORDER

Service connection for arthritis of the right hip and both 
knees is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


